Per Curiam.
The School Town of Shirley City and Robert B. Shirley have jointly assigned errors, and appelleeargues that the questions discussed by appellants’ counsel are not presented. The School Town of Shirley City filed a cross-complaint which appellee answered in two paragraphs,, to the second of which the School Town of Shirley City alone demurred. The court’s action in overruling this demurrer is not presented by the joint assignment of error.
It is also assigned as error that the court erred in its conclusions of law. There were two separate conclusions of law and under the assignment both must be bad as to both appellants. It is not claimed that the first conclusion of law is in any way -erroneous as to one of the appellants. The proper method of questioning a conclusion of law is by an exception, and not by a motion to modify.
The -other errors assigned not having been argued are waived.
Judgment affirmed.